Citation Nr: 9932949	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-32 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans' Insurance (RH) 
pursuant to 38 U.S.C.A. § 1922 (West 1991).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





REMAND

The veteran served on active duty from October 1965 to May 
1969.

The Regional Office and Insurance Center (AOJ) in 
Philadelphia, Pennsylvania, denied the veteran's claim for RH 
insurance in February 1997.  Subsequently, the veteran 
provided a timely notice of disagreement with this 
determination.  The AOJ sent the veteran a statement of the 
case in September 1997.  Later in September 1997, a formal 
appeal was received from the veteran.

In January 1998, the AOJ made contact by telephone with the 
hospice in which the veteran was residing, seeking additional 
information.  The hospice reported that the veteran had died 
on October [redacted], 1997.  Thereafter, additional information 
was received relating to the claim.  The AOJ then continued the 
denial of the veteran's claim for insurance, and the case was 
sent to the Board for its review.  

However, there is no official confirmation of the veteran's 
death, or death certificate, in the present insurance file or 
claims file.  The Board needs clarification and some official 
confirmation of the veteran's death before proceeding.

If a veteran dies during the pendency of an appeal, as a 
matter of law, the claim does not survive the veteran's 
death.  Zevalkink v. Brown, 102 F.3d. 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333, 334 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Under 
such circumstances, any appeal must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 20.1302 (1999).

The Board cannot dismiss the present appeal at this time, 
without some official confirmation of death, or proceed on 
the merits of the claim, if the veteran is still living, 
based on the present inconclusive record.

Further, if the veteran is deceased, there is a claim for 
insurance pending at the time of his death, and his 
beneficiaries, including his wife, might be entitled to file 
an application for the proceeds of any potential insurance 
policy.  In case of the veteran's death, the AOJ should take 
any appropriate action in this regard.

In view of the above, the Board is hereby REMANDING the case 
to the AOJ for the following:

1.  The AOJ should obtain official 
confirmation to determine if the veteran 
has died.  Contact may be made with the 
veteran's family, the hospice, the Los 
Angeles, California, Regional Office, or 
any other State or Federal agency to 
obtain official confirmation of the 
veteran's death, including a certificate 
of death.

2.  After determining the veteran's 
status, the AOJ should proceed 
accordingly, dismissing the present 
appeal if it is found that the veteran is 
deceased, and notifying the beneficiaries 
of their right to file their claim.  If 
the veteran is not deceased, the case 
should be returned to the Board, with 
some confirmation of his status, for 
appellate review of the present claim.

The purpose of this REMAND is to procure clarifying data, and 
to provide due process.  No further action is required except 
that which is indicated above.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals






